DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The preliminary amendment received 04/14/2022 has been entered and fully considered.  Claims 16-35 are pending.  Claims 1-15 are cancelled.  Claims 16-35 are new.  Claims 16-35 are examined herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-17, 20-21, 24-27, and 29-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,121,369 in view of US 2007/0048597 A1 (“Ryu”).  
Regarding claims 16 and 26, as to the differences between the instant claims and claim 1 of the U.S. Patent, Ryu teaches a cathode active material composed of a mixture of lithium/manganese spinel oxide and lithium/nickel/cobalt/manganese composite oxide (Abstract).  The lithium/manganese spinel oxide is represented by Li1+xMn2O4, wherein 0≤x≤0.2 and the lithium/nickel/cobalt/manganese composite oxide is represented by Li1+yNibMncCo1-(b+c)O2, wherein 0≤y≤0.2, 0.2≤b≤0.7, 0.2≤c≤0.7, and b+c<1 ([0010]-[0015]).  The mixture achieves superior life characteristics while providing safety ([0023], [0071]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the mixture of active materials to achieve superior life characteristics while providing safety as taught by Ryu.  Furthermore, the range for nickel overlaps the instant range. The range of nickel would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the range disclosed by Ryu overlaps the range as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.  Moreover, claim 9 of the U.S. Patent teaches a combination of the two active materials.
Regarding claim 17, claim 2 of the U.S. Patent as modified by Ryu teaches the instant claim.
Regarding claims 20-21, claims 3 and 5 of the U.S. Patent as modified by Ryu teaches the instant claim.
Regarding claim 24, claim 8 of the U.S. Patent as modified by Ryu teaches the instant claim.
Regarding claim 25, claim 8 of the U.S. Patent as modified by Ryu teaches a range of 80 wt % to 96.5 wt %.  Ryu teaches examples wherein the amount of active material is 90wt% ([0055]).
Regarding claim 27, claim 10 of the U.S. Patent as modified by Ryu teaches the instant claim.
Regarding claim 29, Ryu teaches the active material particles are aggregates (secondary particles) of individual particles (primary particles) ([0019]-[0020]).
Regarding claim 30, Ryu teaches the active material particles have an average particle size falling within the claimed range (Table 1).  Ryu further teaches the active material has a specific surface area of 0.1 to 1.0 m2/g ([0021]).  This overlaps the claimed range.  The range of BET specific surface area would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the range disclosed by Ryu overlaps the range as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.  
Regarding claim 31, claim 12 of the U.S. Patent as modified by Ryu teaches the instant claim.
Regarding claim 32, claim 13 of the U.S. Patent as modified by Ryu teaches the instant claim.
Regarding claims 33-34, as to the differences between the instant claims and claim 14 of the U.S. Patent, Ryu teaches a cathode active material composed of a mixture of lithium/manganese spinel oxide and lithium/nickel/cobalt/manganese composite oxide (Abstract).  The lithium/manganese spinel oxide is represented by Li1+xMn2O4, wherein 0≤x≤0.2 and the lithium/nickel/cobalt/manganese composite oxide is represented by Li1+yNibMncCo1-(b+c)O2, wherein 0≤y≤0.2, 0.2≤b≤0.7, 0.2≤c≤0.7, and b+c<1 ([0010]-[0015]).  The mixture achieves superior life characteristics while providing safety ([0023], [0071]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the mixture of active materials to achieve superior life characteristics while providing safety as taught by Ryu.  Furthermore, the range for nickel overlaps the instant range. The range of nickel would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the range disclosed by Ryu overlaps the range as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.  
Regarding claim 35, Ryu teaches the lithium secondary battery used in an electric vehicle ([0003]-[0005]).

Claims 18-19, 22-23, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,121,369 in view of US 2007/0048597 A1 (“Ryu”) and US 2010/0276217 A1 (“Sugaya”).  
Regarding claims 18-19, claim 2 of the U.S. Patent as modified by Ryu teaches a range of                         
                            
                                
                                    10
                                
                                
                                    -10
                                
                            
                            ≤
                            
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            sum
                                        
                                    
                                
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            97.5-a
                                        
                                    
                                
                            
                            ≤3
                        
                    .  However, Sugaya teaches a positive electrode active material for a secondary battery with a non-aqueous electrolyte that includes a powder of a volume resistivity of 20 Ω∙cm or more and 100 Ω∙cm or less when said powder has a bulk density of 3 g/cm3 (Abstract).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the claimed range through routine experimentation because Sugaya relates the volume resistivity of the active material to improved cycle characteristics and  output characteristics ([0037]-[0038]).
Regarding claims 22-23, claims 6-7 of the U.S. Patent as modified by Ryu teaches a range of 0 to 450 and 0 to 400.  However, Sugaya teaches a positive electrode active material for a secondary battery with a non-aqueous electrolyte that includes a powder of a volume resistivity of 20 Ω∙cm or more and 100 Ω∙cm or less when said powder has a bulk density of 3 g/cm3 (Abstract).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the claimed range through routine experimentation because Sugaya relates the volume resistivity of the active material to improved cycle characteristics and output characteristics ([0037]-[0038]).
Regarding claim 28, claim 10 of the U.S. Patent as modified by Ryu teaches a range of 3≤ω∙ρ/100≤200.  However, Sugaya teaches a positive electrode active material for a secondary battery with a non-aqueous electrolyte that includes a powder of a volume resistivity of 20 Ω∙cm or more and 100 Ω∙cm or less when said powder has a bulk density of 3 g/cm3 (Abstract).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the claimed range through routine experimentation because Sugaya relates the volume resistivity of the active material to improved cycle characteristics and output characteristics ([0037]-[0038]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727